PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on May 3, 2010, in Leon County Circuit Court Case Number 2007-CF-3987-A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that petitioner has been determined by the lower tribunal to be indigent. If necessary, the lower tribunal shall enter an order appointing counsel to represent petitioner in the belated appeal authorized by this opinion.
VAN NORTWICK, CLARK, and RAY, JJ., concur.